﻿
This General Assembly is meeting at a very auspicious time indeed. While last year we were talking about some improvement in international relations, we have to note that the movement begun, in particular by the United States and the USSR, is now opening up new prospects for peace in many conflicts and hotbeds of tension throughout the world.
Actions by the United Nations and, above all, by the Secretary-General, Mr. Perez de Cuellar, have been exemplary. The tireless work of our Secretary-General and of the distinguished colleagues surrounding him have given our Organization new prestige. Since the founding of the United Nations we have seldom found so many reasons to celebrate the events that have occurred in the course of the year.
In disarmament the agreement on medium-range nuclear missiles is, for the first time, leading us towards the destruction of an entire category of weapons and in its wake the negotiations between the two super-Powers are continuing with a view to reducing strategic weapons by 50 per cent.
There are now new prospects for a whole series of conflicts that are too often described as regional: in Afghanistan, between Iraq and Iran, in southern Africa, in Cyprus, in the Western Sahara and in Cambodia.
In other zones of conflict or tension, the time is now one of detente or of rapprochement of parties which only yesterday were pitted one against the other. This is what is happening in the Horn of Africa, in the Maghreb and in Korea.
In general terms these achievements and this progress have been the concrete manifestation of a substantial improvement in international relations. Every day we see new signs of a greater community of interests and of a growing convergence of views.
But let us beware of euphoria.
Let us make sure first of all that the agreements signed are respected and implemented in good faith. An agreement in principle, even a signature, does not always lead us to peace.
For example, in Central America the Esquipulas II agreement, although signed, has not yet put an end to tension in the region.
In the Middle East and in South Africa the situation has worsened. Other armed and bloody conflicts - and, alas, too little is said of them - ate also continuing. There is still a long and difficult road to travel as regards disarmament. Terrorism continues to wreak havoc and threatens the lives of innocent civilians. Unemployment, failure to respect minorities, the emergence of new inequalities, intolerance in the most varied forms, violations of human rights all daily feed tension, frustration and violence.
The world economic and social situation also remains a disturbing one. Ecological challenges are increasingly disturbing also.
As Europeans, we follow with particular interest developments now under way within the Soviet Union and in other countries in Eastern Europe. The changes that have been announced should lead to a thorough reform in those States through democratization of political bodies based on true transparency in public affairs and decentralization of the economic structures.
The new Soviet foreign policy is characterized by a less dogmatic, more realistic and more pragmatic assessment of international events.
There is no doubt that this development in the Soviet Union has contributed to a substantial improvement in relations between the Soviet Union and the United States.
A perception of limits, even for super-Powers, in the field of military power and in the field of commitments to weapons abroad has promoted this change. The constraints of internal economic development and growing interdependence in a multipolar world no longer allows one State to dictate its will to another. And so it turns out that a solution to problems can more reliably be found through peaceful means, through dialogue, negotiation and co-operation.
Who could fail to hail the rapprochement between the two super-Powers confirmed by the Washington and Moscow summit meetings?
This logic has been applied also in Europe, where a new phase of détente and co-operation has begun. Recognition of the European Community by various countries in Eastern Europe has now been achieved. Following the agreement signed at Luxembourg between our Community and the Council for Mutual Economic Assistance (CMEA), negotiations are now under way with the countries of Eastern Europe with a view to the conclusion of agreements that can strengthen economic co-operation.
At the follow-up Conference in Vienna, the 35 signatories of the Helsinki Final Act are about to agree on new orientations which deal, in particular, with respect for human rights and human contacts among all European citizens. I trust that its work will finish soon and that this will be followed by the opening of negotiations on conventional stability in Europe. The goal sought is twofold; first, to establish, through asymmetrical reductions, a stable, secure and verifiable balance of conventional forces in Europe at a lower level; and, secondly, to find new measures that can also help to consolidate trust and security in the wake of the Stockholm agreement.
On the question of Afghanistan, the Government of Luxembourg supports respect for the Geneva Agreements by all the parties. We expect, inter alia, that the Soviet Union will soon conclude the complete withdrawal of its forces in accordance with the scheduled timetable. Unfortunately, however, we must note that fighting continues in that country, which prolongs the suffering of the Afghan people and delays the return of some 5 million refugees.
It is only the establishment in Kabul of a truly independent and representative Government within the framework of a genuine process of self-determination - in other words, with the participation of all Afghans, including the resistance forces - that can make true peace possible, along with the reconstruction of the country, which has been devastated by eight years of occupation. My Government is willing to participate in the efforts based on international solidarity in support of the Afghan people. 
The world public welcomed with relief and tremendous satisfaction the halting of the murderous war between Iran and Iraq. That conflict lasted eight years, causing the death of more than 1 million young soldiers and civilians, the mutilation of hundreds of thousands of others and the destruction of entire towns. What senseless and absurd sacrifices at the altar of the delusions of grandeur of States, religious fanaticism and unbridled nationalism! We unreservedly support the efforts of the Secretary-General in the negotiations under way to bring about a just, comprehensive and lasting settlement in accordance with resolution 598 (1987).
The systematic mining of the international waters of the Persian Gulf and the repeated acts of violence deliberately unleashed by the two belligerents against the ships of third countries sailing in the region elicited unanimous condemnation in my country. Similarly, we deplore the destruction of an Iranian air bus, with the death of 300 civilians. We trust that the situation in the Gulf is now returning to normal and that freedom of navigation can be ensured in accordance with international law.
In Cyprus, the representatives of the two communities of the island agreed a few days ago to resume negotiations in Nicosia under the auspices of the Secretary-General. I hope most sincerely that this will happen within the scheduled time-frame. An overall settlement of the conflict must lead to the withdrawal of the Turkish troops occupying part of the Republic of Cyprus and to reconciliation between the two communities, so that 14 years of division can be ended. 
In the Western Sahara conflict, the conditions for the implementation of the peace plan accepted by the two parties seem to have been met in principle. The proclamation of a cease-fire and the organization of a referendum, under the auspices of this Organization, should enable the Sahraoui people to exercise their right to self-determination freely and without constraint.
I also welcome the significant progress made by South Korea towards democratization. The youth of the entire world is now meeting in that country to participate in the Olympic Games. Is it not by virtue of that same principle of universality that we should now consider admitting the Republic of Korea to membership of the United Nations?
On the question of Cambodia, we have followed with interest and hope the various diplomatic initiatives that have been undertaken in the last few months. They demonstrate for the first time since the conflict erupted a growing political will on the part of all the parties concerned to arrive at a negotiated solution.
At the informal meeting in Jakarta, which for the first time brought together the different political forces in Cambodia, Viet Nam and the countries of the Association of South-East Asian Nations (ASEAN), various peace proposals were put forward and discussed and a working procedure was agreed upon. As the General Assembly has clearly reaffirmed year after year, the complete withdrawal of Vietnamese troops is the central element of any settlement, which must enable the Cambodian people to decide freely on their own future. Any possibility of returning to the atrocities committed under the Pol Pot regime must be completely avoided. The United Nations and the international community could well find themselves entrusted with a decisive responsibility for the implementation of such a settlement.
Will our Organization soon be able to welcome Namibia as the 160th Member, which would be the successful crowning of the actions taken by the United Nations almost since the beginning to end an illegal occupation and complete the historic task of decolonization? The question would seem to be justified in view of the results achieved so far during the negotiations that have been going on for some years now between South Africa, Cuba and Angola, thanks to the mediation of Mr. Chester Crocker, the United States Deputy Secretary for African Affairs. Those countries have reached agreement on a set of principles for a political settlement of the conflict.
We hope that the negotiations will provide without further delay a precise time-frame for the withdrawal of Cuban troops from Angola. Hostilities have already ceased. South African troops have left Angola. The parties to the conflict have agreed to propose to the Secretary-General the date of 1 November next for the implementation of resolution 435 (1978), which was adopted 10 years ago by the Security Council. That resolution provides for the withdrawal of South Africa's illegal administration from Namibia, the transfer of power to the Namibian people and preparations for the accession to independence of Namibia through free elections under the supervision and monitoring of the United Nations.
The situation in South Africa is still a matter of serious concern. No progress towards the abolition of the intolerable system of apartheid has been achieved; quite the contrary. Instead of entering into a national dialogue, the South African Government has prolonged and renewed the state of emergency and the accompanying legislation. It has made the system of repression even harsher and increased censorship.
Nelson Mandela has just had his seventieth birthday in prison. A symbol for millions of oppressed people inside and outside South Africa, Mandela represents the unquenchable hope for a united, democratic South Africa free of racial discrimination. I repeat once again the appeal made by my Government, as by many others, for his release and for the release of other political prisoners and of the many children and adolescents who have been unjustly imprisoned. We feel directly concerned and involved in the fate of the condemned Sharpeville Six. The Government of South Africa has recognized the merits of a negotiated settlement in the case of Namibia. I venture to hope that it will reach the conclusion that the time has come to find a negotiated solution that will eliminate apartheid once and for all. In the meantime, my Government will remain faithful to the decisions taken by the European Community, under the presidency of Luxembourg, whether it be a question of sanctions or of positive measures of support for the victims of apartheid and for the front-line States. Luxembourg will also continue its action at the national level, particularly in the financial sphere, in support of the organizations struggling peacefully against apartheid.
I turn now to Central America. The tremendous hopes raised a year ago by the Esquipulas II agreement have been dashed. The negotiations have become dangerously bogged down. While military activities seem to have dropped off, the process of national reconciliation has not led to results in any of the countries concerned. Injustices in the social and economic structures - the fundamental cause of the upheavals in the region - have not been remedied so far. I appeal to the Governments concerned to relaunch the peace process and courageously shoulder the obligations arising from the Esquipulas II agreement. Peace in the region results from the establishment in each of these countries of true democratic pluralism, respect for human rights and the promotion of social justice. It is incumbent on us, in turn, to respect the principles of international law, and in particular the principle of non-interference in the internal affairs of any of the countries.
In the Middle East, the uprising by the Palestinians in the occupied territories has demonstrated, by its spontaneous and lasting nature, the extent of the frustration and disappointment of those who, despite their precarious living conditions, refuse to accept the humiliating situation of a people deprived of its legitimate rights. My country has always defended Israel's right to exist as a State, and we shall continue to do so. We therefore regret all the more that Israel has in the past few months had recourse to measures of repression that have often been brutal. Far from solving the problem, such measures have only increased the Palestinians' distrust and their determination to refuse to accept occupation.
Through his tireless, constant contacts, the United States Secretary of State, Mr. Shultz, has tried to achieve a renewal of the dialogue and the beginning of a peace process on the basis of a consistent and comprehensive plan.
Events in the past few months have demonstrated that the status quo is unacceptable. They have emphasized the urgent need for a negotiated solution. A growing majority of Member States already accept the idea of an international conference under the auspices of the United Nations. Such a conference could serve as a framework for direct negotiations between the parties concerned. It would also be called upon to define the transitional measures and the security guarantees required. It is for us - each and every one of us - to encourage this process of negotiation and to ask the Secretary-General to continue his consultations.
Any comprehensive, just and lasting settlement must be based on Security Council resolutions 242 (1967) and 338 {1973) on recognition of the State of Israel within secure and recognized borders, and on recognition of the legitimate rights of the Palestinian people, including its right to self-determination.
The decision by the King of Jordan to break the legal and administrative ties between his country and the West Bank is an act of great significance. It should lead the Palestinians to shoulder new responsibilities, and it opens new prospects. 
Forty years ago, on 10 December 1948, the General Assembly adopted the Universal Declaration of Human Rights. That was indeed an event of historic significance. Despite some progress made since then, we have to say that throughout the world violations of human rights continue at an alarming rate. Torture is still a quasi-institutionalised practice in many States. Racial discrimination and xenophobia persist and reappear with new faces - including in Europe. New forms of violence threaten individual security and safety. A large part of mankind that lives in intolerable conditions is still deprived of the most elementary rights. 
Let us take advantage of the opportunities offered by the present atmosphere to give a new dimension to international action in this area, in co-operation with the non-governmental organizations. Less selective criticism of violations of human rights, a merciless struggle against torture and all forms of racism, new attention to the protection of the rights of minorities, of women and children: those would seem to me to be the areas for priority action. 
I feel also that the establishment of an office of a high commissioner for human rights - something which has long been advocated - could considerably strengthen our means of action and the Organization's authority.
The third special session devoted to disarmament, held last June, ended without a consensus. I hope that the Assembly will be able to consolidate and finalize the rapprochements that were nevertheless achieved at that session on a number of important questions. I shall confine myself to recalling that, in my Government's opinion, a solution to the problem of the trading in arms should have priority. Since tine Second World War, such trading has provided weapons for 150 regional conflicts and wars, killed about 20 million human beings and consumed vast sums.
The shocking use of chemical weapons was noted on several occasions during the war between Iraq and Iran, and has been noted more recently against the Kurdish minority in the northern part of Iraq. My Government strongly condemns the use of such terrifying weapons, which must be banned once and for all. In that regard, President Reagan proposed from this very rostrum the convening of an international conference to consider this important problem. My Government supports that proposal. The international community is indeed called upon urgently to define measures and effective sanctions to prevent any future use of such weapons.
The peace and security of peoples do not depend only on doing away with conflicts and threats of a military nature. The economic, social and ecological balance of the world determines equally, if not more, the stability and well-being of mankind.
The various ways in which the environment is being degraded have reached alarming proportions. There is a risk that the ecosystems will undergo irreversible changes. Acid rain is attacking and destroying our forests. Tropical forests are being destroyed at a disturbing rate. The area that is deforested each year is equal to that of a country as large as Austria. Only about one tenth of that area has been reforested. Significant climatic changes have resulted from that. Soil erosion is taking on tragic proportions. There is a risk that it will increase natural disasters, as happened recently in Bangladesh. It disrupts the water flow and reduces agricultural output-
The misuse of pesticides is a major cause of the pollution of the soil and the agricultural imbalance. The rapid consumption of fossil fuels is changing the composition of the atmosphere and affecting the climate. It may be one of the causes of the warming of the planet.
In Africa desertification is progressing swiftly. It is now recognized as a major obstacle to development. A solution is also urgently required to the problem of the disposal, processing and export of toxic industrial waste. One thing is quite clear-: environmental problems cannot be handled by States individually. The problems are often global, requiring collective solutions.
The Chernobyl disaster showed that nuclear pollution goes beyond national borders, that nuclear power plants do not offer a complete answer to energy problems and that their safety is not the concern only of the producing countries.
The climate, the atmosphere and the seas are the property of all mankind.
The rapid population growth in the countries of the south is aggravating social tensions and harming the environment. In 1987 the world's population reached 5 billion, double what it was in 1950. By the end of the century it could be more than 6 billion. Therefore, family planning programmes are necessary, however unpleasant that may be to those who defend the right to life, who too often forget the wretched existence of millions of children who are abandoned and have no future.
Faced with all those problems of concern to mankind as a whole, the United Nations, the only truly universal forum, must shoulder a new responsibility in the global village in which we all live together.
In 1987 the international community signed a protocol in Montreal, a protocol that my country has since ratified, designed to protect the ozone layer. So far that way of dealing with problems has been the exception. It must become the rule.
There must be growing awareness at the national and international levels, when considering the report of the Brundtland Commission last year, our Assembly recognized that present needs must be met without jeopardizing the satisfaction of the needs of future generations, and that the planet's resources and ecosystems must be managed prudently, that areas that have already been degraded or destroyed must be restored, and that dangers must be anticipated and prevented. The state of the world's economy is still a matter of grave concern, even if there is a slight difference from the early 1980s. The whole decade has been marked globally by slower growth. Admittedly, remarkable progress has been made in Asia - particularly in China and the newly industrialized countries - but stagnation and even serious reverses have occurred in Africa and Latin America. The gap between the richest and the poorest countries has become wider.
The debt problem is still at the heart of the difficulties of the developing countries. Servicing the debt paralyses their economies by absorbing an excessive portion of export earnings. Those earnings in turn ate affected by the drastic reduction in the price of many raw materials. Finally, international capital flows to those countries have lessened since 1982. The solutions proposed by the recent Toronto summit, particularly for the least well-off countries, must now be implemented urgently.
Policies for restructuring and adjustment often entail tremendous sacrifices. In many countries food crises, the exodus from the countryside and uncontrolled urbanization are getting worse. Poverty, malnutrition and sickness are increasing instead of decreasing.
In Africa, as elsewhere, it is fundamentally important that economic growth begin again. National Governments must courageously shoulder the primary responsibility for their own development and follow policies of essential restructuring and adaptation. 
As the participants in the Khartoum Conference emphasized, economic and social strategies must give equal attention to the human factors of development; they must strengthen education and make it more widely available, promote health, increase employment, encourage greater participation by citizens and seek a more just distribution of income, so as to ensure a better quality of environment and life. I would add that a stricter and more open management of public affairs would help to combat corruption and increase people's trust. Increasing growth rates must go hand in hand with an improvement in the living conditions of the majority, not a worsening of those conditions. I trust that all the international institutions will give their support to such policies with a human face.
It is also essential that the multilateral trade negotiations of the Uruguay Bound, aimed at further liberalizing trade in goods and services, arrive at initial results that give a new impetus to world trade.
Special attention should be given to agriculture and the specific conditions in which it is developing in both the North and the South. We cannot overlook the fact that the price of agricultural products largely determines the export earnings of many developing countries. Greater stability in such prices would help to promote food security in each country and improve the world balance of agricultural output.
We must arm ourselves against the uncertainty which is a characteristic of the world economic climate, with a view to strengthening the confidence of those who make economic decisions and promoting the necessary productive investments. In this context, special importance attaches to the regional economic organizations that are springing up, of which the Association of Southeast Asian Nations (ASEAN) is a good example.
The European Economic Community, of which my country was a founding member, has more than 30 years' experience of this valuable integration. Military conflict between the 12 member countries is no longer conceivable, although for centuries they were regularly caught up in terrible confrontations.
Today the Community is working to complete the creation of its great domestic market by 1992. Significant progress has already been made. That market of 320 million citizens and consumers offers new prospects of growth and employment within it. That will open up possibilities of increased exports to its trading partners.
We are only a few years from the end of the twentieth century, which has been rent by so many upheavals. As we near the end of the century we have new prospects in an atmosphere of detente, realism and co-operation. Our Organization is at the centre of this development. Often treated with indifference, sometimes even with contempt, it is now in an era full of promise. For the first time in its history the United Nations is recognized by all as a special and effective instrument for the resolution of conflicts.
My Government which has always attached great importance to the United Nations, views this progress with great satisfaction. We extend to our Secretary-General, Mr. Perez de Cuellar, our gratitude for his work in support of peace, at the head of our Organization.
Luxembourg's devotion to peace, non-violence and respect for human rights will be evidenced tomorrow by the unveiling at the Delegates Entrance of a work of art that is powerfully symbolic.
United Nations peace-keeping forces, which have been honoured today, are to be found throughout the world, today in the Middle East in Lebanon and Cyprus, in Afghanistan, in Iran and Iraq, and tomorrow perhaps in Namibia, Western Sahara and elsewhere. This tremendous task in the service of the peace that is in the interests of every Member State has major financial implications. Accordingly, the Government of Luxembourg will support any proposal to guarantee the financing of the peace-keeping forces. It is intolerable that the smooth functioning of our Organization should be hampered by inadequate resources at a time when, incidentally, major reforms and real savings have been achieved to enhance its effectiveness.
The recent achievements of the United Nations are due to one decisive factor: entente and the great Powers' will to co-operate. Thus we find ourselves in the conditions that existed when the Organization was founded. It was that consensus that inspired the drafting of the Charter. It must lead now to the reinforcement of the primacy of law and its universal application. Let us act together to make this development irreversible. 
